DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "134" (P[0024], P[0025], P[0026], P[0030], P[0040], P[0044]) and "132" (Figure 1) have both been used to designate “Instructions” located within the memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "132" (P[0024], P[0026], P[0044]) and "134" (Figure 1) have both been used to designate "Data" within the memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0043], P[0046], P[0074] and P[0075] the reference number "100B" is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0060] line 1, the word "beans" should be "beams".  
Appropriate correction is required.
The use of the term BLUETOOTH (P[0029] twice, P[0045] twice), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a puddle” in line 5, while earlier “a puddle” is also recited in line 3.  It is unclear if this is a new puddle or the same puddle.  The examiner assumes it is the same puddle for continued examination.
Claim 6 recites “a puddle” in line 1, while earlier in claim 1 “a puddle” is also recited in line 3.  It is unclear if this is a new puddle or the same puddle.  The examiner assumes it is the same puddle for continued examination.
Claim 11 recites “a puddle” in line 5, while earlier “a puddle” is also recited in line 3.  It is unclear if this is a new puddle or the same puddle.  The examiner assumes it is the same puddle for continued examination.
Claim 16 recites “a puddle” in line 3, while earlier in claim 11 “a puddle” is also recited in line 3.  It is unclear if this is a new puddle or the same puddle.  The examiner assumes it is the same puddle for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 3, 9 thru 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks Patent Application Publication Number 2019/0387216 A1 in view of Kunz et al Patent Application Publication Number 2020/0189463 A1.
Regarding claims 1 and 11 Hicks teaches the claimed method of generating an occupancy grid including a plurality of cells, a process flow of updating a scene model with classified objects, and assigning points to objects of a scene model (Figures 6, 7 and 9), and the occupancy grid includes cells or pixels that may be associated with a particular class P[0085], and claimed system of populating an occupancy grid including a plurality of cells, a scene modeling system 102 (Figure 1) for classifying objects and indicating positions in an occupancy grid for each cell or pixel P[0085], comprising:
the claimed one or more processors, lidar controller 112, image processor 114, and modeling processor 116 (Figure 1), to perform the method comprising:
the claimed receive a first probability for an [object] being located at a first location generated using sensor data from a first sensor, “The lidar system 113 has a lidar 104 coupled to a lidar controller 112 that drives and controls the lidar and receives return data generated by the lidar.” (P[0025] and Figure 1) (claimed first sensor), “where lidar devices are used, the segmentation module 40 analyzes frames that include point cloud datasets therein to identify subsets of points within each frame that correspond to probable physical objects located in the environment” P[0081];
the claimed receive a second probability for the [object] being located at a second location generated using sensor data from a second sensor different from the first sensor, “The visible light camera system 115 has a camera 108 generates digital images of the scene within its field of regard 110 as determined by an optical system that focuses light generated by or reflected from the scene onto the sensor 108.” (P[0028] and Figure 1) (claimed second sensor), “the segmentation module 40 jointly analyzes lidar point cloud data frames in conjunction with camera image frames to identify objects that are located in the environment” P[0081];
the claimed identify a first cell from the plurality of cells using the first location, “the pixels 132 of the object 130 are correlated to the 3D point cloud by applying the correction factors 133 to shift the pixel positions to corresponding pixel positions of the lidar point cloud 134” P[0038], and “the perception signals 38 include data representing “occupancy grids” (e.g., one grid per T milliseconds), with each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment. Within the occupancy grid, each “cell” (e.g., pixel) may be associated with a particular class as determined by the classification module 44, possibly with an “unknown” class for certain pixels that were not successfully classified.” P[0085];
the claimed identify the first cell from the plurality of cells using the second location, “The image processor provides localization of the object with within the 2D pixel array of the camera by determining which pixels correspond to the classified object. The image processor may also provide a distance or range of the object for a 3D localization.” P[0030], and “The object localization may be improved if the camera system provides a range or distance in addition to pixel positions.” P[0060];
the claimed generate a value for the first cell using the first and second probabilities, “The 3D modeling processor 116 combines the point cloud, the object classification and any other suitable system information to generate a 3D model 118 of the scene.” P[0033], “The camera data and the lidar data may then be combined, for example by a modeling processor configured to update 236 the non-occluded portions of the grid.” P[0053], “As shown in this aspect of the system, an object is first detected 206 and classified 208 by a visible light camera system. The classified object is further refined 210 by the lidar system 204 to establish the precise size of the object. The object is used to update the 3D grid 214 and is modeled 212 frame to frame as a single object.” (P[0051] and Figure 6); and
the claimed use the value of the first cell to control a vehicle in an autonomous driving mode, “The 3D model 118 may be used for any of a variety of different purposes. In this example, the model is optionally provided to a vehicle navigation system 120. The vehicle navigation system is optionally coupled directly or indirectly to vehicle controls 122 to direct the vehicle on an intended path.” P[0034], and “FIG. 10 includes a block diagram of an example computing system 10 for controlling and/ operating an autonomous vehicle. The computing system 10 may be integrated within an autonomous vehicle in any suitable manner, and at any suitable location or locations within the vehicle. For example, the computing system 10 may be included, or partially included, within a vehicle controller that is on-board an autonomous vehicle, where the vehicle controller controls and/or operates at least some of the vehicle's driving subsystems that include mechanical components (e.g., accelerator, brakes, steering mechanism, lights, etc.) in a fully- or semi-autonomous manner.” (P[0069] and Figure 10).
Hicks does not teach the claimed first and second probabilities are values, and the claimed probability values are for a puddle.  Hicks does determine the position and actions for detected obstacles (P[0041] thru P[0043]).  The claimed puddles are merely a specific type of obstacle.  Hicks also predicts the positions of objects (P[0084] and P[0085]).  These predictions equate to probabilities of an object being at a certain location.  And a static object (claimed puddle) would be predicted to remain at the same location.  
Kunz et al teach the claimed first and second probabilities values and the claimed puddles, “The method may include determining a confidence value of the indication that standing water is at the location; and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value.” P[0008], the standing water equates to the claimed puddles, and the confidence value equate to the claimed probability value.  Kunz et al further teach, “In the event the sensor data aligns with an object or objects in the camera images, the confidence value in a determination of standing water at the location may be increased.” P[0054].  The sensor data of Kunz et al would be equated to the lidar data of Hicks.  The combined lidar data and camera data determines the location of the object and their alignment increases the confidence value.  The increased confidence value leads to the control of the vehicle to a route to avoid the obstacle (Hicks) and/or to avoid the standing water (Kunz et al).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks with the obstacles being standing water providing a confidence value for obstacle location of Kunz et al in order to allow autonomous vehicles to operate in areas which are prone to flooding, and to adjust their behavior to safely reach their destinations (Kunz et al P[0029]).
Regarding claims 2 and 12 Hicks teaches the claimed first sensor is a LIDAR sensor, “The lidar system 113 has a lidar 104 coupled to a lidar controller 112 that drives and controls the lidar and receives return data generated by the lidar.” (P[0025] and Figure 1), and the claimed second sensor is a camera sensor, “The visible light camera system 115 has a camera 108 generates digital images of the scene within its field of regard 110 as determined by an optical system that focuses light generated by or reflected from the scene onto the sensor 108.” (P[0028] and Figure 1).
Regarding claims 3 and 13 Hicks teaches the claimed generate a the value includes first incorporating the first probability value then incorporating the second probability value, “The classified objects 208 and the lidar points are brought together in, for example, a modeling processor that is configured to correlate 210 points of classified objects to points of the lidar point cloud as shown in FIG. 2. The correlated lidar points, such as point cloud points, are then modeled 212 as objects in accordance with the classification.” (P[0050] and Figure 6), the lidar points are captured then those points are correlated to the captured camera points.  Hicks does not teach the claimed first and second probabilities are values.  Hicks predicts the positions of objects (P[0084] and P[0085]).  These predictions equate to probabilities of an object being at a certain location.  And a static object (claimed puddle) would be predicted to remain at the same location.  Kunz et al teach the claimed first and second probabilities values, “The method may include determining a confidence value of the indication that standing water is at the location; and adjusting the operation of the vehicle upon the confidence value satisfying a threshold value.” P[0008], the confidence value equate to the claimed probability value.  Kunz et al further teach, “In the event the sensor data aligns with an object or objects in the camera images, the confidence value in a determination of standing water at the location may be increased.” P[0054].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks with the obstacles being standing water providing a confidence value for obstacle location of Kunz et al in order to allow autonomous vehicles to operate in areas which are prone to flooding, and to adjust their behavior to safely reach their destinations (Kunz et al P[0029]).
Regarding claims 9 and 19 Hicks teaches the claimed using the first cell value includes clustering cells of the occupancy grid and the controlling is based on the clustered cells, “The segmentation module 40 may assign identifiers to identified objects, and the tracking module 44 may associate existing identifiers with specific objects where appropriate (e.g., for lidar data, by associating the same identifier with different clusters of points, at different locations, in successive point cloud frames). Like the segmentation module 40 and the classification module 42, the tracking module 44 may perform separate object tracking based on different sets of the sensor data 32, or may track objects based on data from multiple sensors.” P[0083], “The motion vectors may be used to group points together as relating to the same object. As an example, a vehicle moving down the road in front of the lidar will be represented by many points.” P[0027], and “the segmentation module 40 analyzes frames that include point cloud datasets therein to identify subsets of points within each frame that correspond to probable physical objects located in the environment” P[0081].
Regarding claims 10 and 20 Hicks teaches the claimed first and second probability values are generated at different points in time, “One or more computer systems 80 may perform at different times or at different locations one or more steps of one or more methods described” P[0100].
Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks Patent Application Publication Number 2019/0387216 A1 and Kunz et al Patent Application Publication Number 2020/0189463 A1 as applied to claims 1, 3, 11 and 13 above, and further in view of Gey “Inferring Probability of Relevance Using the Method of Logistic Regression” (1994 SIGIR Conference).
Regarding claims 4 and 14 Hicks does not teach the claimed incorporating the first probability includes using an inverse logistic regression function, but the use of inverse logistic regression function with probabilities is common and well known.  Hicks does teach, “he motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models, or other suitable techniques to make driving decisions based on the perception signals 38, prediction signals 52, and mapping and navigation signals 58.” P[0088], the other suitable techniques could include the claimed inverse logistic regression function.  Gey teaches, logistic regression for determining probability of relevance (abstract page 222), and making use of the full probabilistic model of logistic regression (section 6 page 228).  An inverse logistic regression function is well known in the art and would be applied to the predicted locations of the obstacles in Hicks and the confidence values of Kunz et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks and the obstacles being standing water providing a confidence value for obstacle location of Kunz et al with the logistic regression function use in probabilistic models of Gey in order to provide improved performance of the probability model (Gey section 12 page 230).
Regarding claims 5 and 15 Hicks does not teach the claimed incorporating the second probability includes using an inverse logistic regression function, but the use of inverse logistic regression function with probabilities is common and well known.  Hicks does teach, “he motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models, or other suitable techniques to make driving decisions based on the perception signals 38, prediction signals 52, and mapping and navigation signals 58.” P[0088], the other suitable techniques could include the claimed inverse logistic regression function.  Gey teaches, logistic regression for determining probability of relevance (abstract page 222), and making use of the full probabilistic model of logistic regression (section 6 page 228).  An inverse logistic regression function is well known in the art and would be applied to the predicted locations of the obstacles in Hicks and the confidence values of Kunz et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks and the obstacles being standing water providing a confidence value for obstacle location of Kunz et al with the logistic regression function use in probabilistic models of Gey in order to provide improved performance of the probability model (Gey section 12 page 230). 
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks Patent Application Publication Number 2019/0387216 A1 and Kunz et al Patent Application Publication Number 2020/0189463 A1 as applied to claims 1 and 11 above, and further in view of Steyer et al Patent Application Publication Number 2022/0153276 A1.
Regarding claims 6 and 16 Hicks does not teach the claimed first cell value includes using a Sigmoid function to convert the value to a probability, but the use of a Sigmoid function is common and well known.  Hicks does teach, “he motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models, or other suitable techniques to make driving decisions based on the perception signals 38, prediction signals 52, and mapping and navigation signals 58.” P[0088], the other suitable techniques could include the claimed Sigmoid function.  Steyer et al teach, the use of sensors 111 of a vehicle 100 to detect the configuration of objects 150 and used to control the function of the vehicle (P[0093], Figures 1 and 2), and a negative sigmoid function may be used for the probability distribution P[0223].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks and the obstacles being standing water providing a confidence value for obstacle location of Kunz et al with the use of a sigmoid function for probability distribution of Steyer et al in order to increase the accuracy and reliability of the information determined about the objects near the vehicle (Steyer et al P[0066]).
Claim(s) 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks Patent Application Publication Number 2019/0387216 A1 and Kunz et al Patent Application Publication Number 2020/0189463 A1 as applied to claims 1 and 11 above, and further in view of Perez Barrera et al Patent Application Publication Number 2019/0392697 A1.
Regarding claims 7 and 17 Hicks does not explicitly teach the claimed sending the value for the first cell to a remote computing device, but does communication with a remote server that provides mapping and navigation/route data to the computing system 10 P[0076].  Bi-directional communication is common and well known in the art.  A person of ordinary skill in the art would be familiar with the bi-directional communication to and from a server and a vehicle.  Perez Barrera et al teach, “The road water detection system 105 reports the road water 205 to the remote server 110” P[0058], the communication to the remote server 110 of Perez Barrera et al would be used by the system of Hicks to send the obstacle location information to the remote server.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process and system for using camera and lidar data to navigate obstacles of Hicks and the obstacles being standing water providing a confidence value for obstacle location of Kunz et al with the transmission of information to a remote server of Perez Barrera et al in order to prevent the operation of the vehicle through water on the road (Perez Barrera et al P[0055]).
Regarding claims 8 and 18 Hicks teaches the claimed receive values for cells of the occupancy grid from the remote computing device and control of the vehicle is further based on the received values, “a remote mapping/navigation server may send mapping and navigation/route data (e.g., mapping and navigation signals) to the computing system 10” P[0076], and “A mapping component 55 obtains map data (e.g., a digital map including the area currently being traversed by the autonomous vehicle) and/or navigation data (e.g., data indicating a route for the autonomous vehicle to reach the destination, such as turn-by-turn instructions), and outputs the data (possibly in a converted format) as mapping and navigation signals 58. In some embodiments, the mapping and navigation signals 58 include other map- or location-related information, such as speed limits, traffic indicators, and so on. The signals 58 may be obtained from a remote server (e.g., via a cellular or other communication network of the autonomous vehicle” P[0086].
Related Art
The examiner point to related art (not cited in any rejections) as relevant to the claimed limitations.  This includes: Chen et al PGPub 2018/0188043 A1 for occupancy grids associated with a confidence score of the likelihood of an object being at a location P[0084], Doemling et al PGPub 2020/0089236 A1 for comparing images and point clouds to map data to match the data (P[0127] thru P[0138]), Yershov et al PGPub 2020/0257931 A1 for tracking occupancy of grid cells and controlling operation of autonomous vehicles P[0047] and comparing the camera images to the LIDAR data points P[0099], Van der Merwe et al PGPub 2021/0278851 A1 for determining position probabilities based on an occupancy grid P[0174], and the obstacle positions determined (Figure 5M), and Dumler et al PGPub 2021/0285867 A1 for the detection of water on a road surface (Figures 1 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662